Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-1998

United States v. Haddy
Precedential or Non-Precedential:

Docket 96-5589




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Haddy" (1998). 1998 Decisions. Paper 23.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/23


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                     Nos. 96-5589 and 96-5622
                      USA vs. Haddy, et al



    The following modifications have been made to the Court's
Opinion issued on January 21, 1998 in the above-entitled appeal
and will appear as part of the final version of the opinion:

         Page 4, footnote 5., line 2: please ad "a" before word "grand".

         Page 11, paragraph 2, line 2: delete the words "to design" and
substitute the
         word "designed".

         Page 12, paragraph 1, line 6: delete comma after "prejudicial"

         Page 12, paragraph 2; line 4: delete comma after cite; substitute
period for
         comma. Capitalize "s" in word "See".


                                       Very truly yours,


                                 /s/ P. Douglas Sisk,
                                          Clerk

Dated: February 2, 1998